Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that a search for the claimed method would necessarily result in search results for the apparatus.  This is not found persuasive because the search and prosecution of method and apparatus claims presents a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 15-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, the term “substantially the same” is deemed confusing as claim 2 from which it depends requires the temperature to be different.  The examiner assumes that claim 3 should depend from claim 1 and has treated it as such in this office action.  Appropriate correction is requested.  The same issue applies to claim 10.  In addition, the same issue applies to flow rates in claims 5, 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5, 7-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (2017/0306491) in view of Thombare et al. (2016/0056037) and Washington et al. (2009/0136652).
Liang discloses a chemical delivery chamber for SAM deposition (title) in which SAM precursors are delivered to process volumes of chambers using a first ampoule and a second ampoule, both fluidly coupled to the process volume (abstract).  The SAM precursors are delivered from ampoules 130, 136 to a process volume 110 through showerhead 112 at a specific flow rate by controlling the temperature and pressure (0048-0049 and Figure 1).  The two ampoules contain different materials which are heated (0022) and the substrate support 104, which can be a pedestal, is moveably disposed within the process volume 110  However, the reference fails to teach rotating the substrate on a pedestal.
Thombare teaches a method of depositing a material onto a substrate (abstract) using a delivery system for delivering gases to a showerhead using an ampoule line (0050).  In one embodiment, a pedestal 508 is used to rotate a substrate 512 using a controller 550 (0057).  It would have been obvious to rotate a substrate in Liang with the expectation of success because Thombare teaches of rotating a substrate during a deposition process.
In addition, the reference fails to specifically teach controlling the temperature of the ampoule.  Washington teaches a showerhead design with a precursor source (title) in which the ampoule temperature is collectively or independently controlled.  To control the temperature in Liang would have been obvious with the expectation of more control to the deposition process. 

Regarding claim 3, the applicant requires the same temperature.  To utilize the same temperature in a deposition process would have been obvious depending on the desired characteristics of the final product.
Regarding claim 4, the applicant requires different flow rates. To utilize different flow rates for different materials would have been obvious in a deposition process.
Regarding claim 5, the applicant requires the same flow rate.  To utilize the same flow rate in a deposition process would have been obvious depending on the desired characteristics of the final product.
Regarding claim 7, Liang teaches no rotation.

In independent claim 8, the applicant requires first and second ampoule and a first and second material.  Liang teaches a first and second ampoule (abstract) and a first and second material (0022).
Regarding claim 9, the applicant requires different temperatures.  To utilize different temperatures for different materials would have been obvious in a deposition process.
Regarding claim 10, the applicant requires the same temperature.  To utilize the same temperature in a deposition process would have been obvious depending on the desired characteristics of the final product.
Regarding claim 11, the applicant requires different flow rates. To utilize different flow rates for different materials would have been obvious in a deposition process.

Regarding claim 14, Liang teaches no rotation.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (2017/0306491) in view of Thombare et al. (2016/0056037) and Washington et al. (2009/0136652) and further in view of Johnson et al. (2010/0233454).  The combination of Liang/Thombare/Washington fails to teach the appropriate pressure.
Johnson teaches depositing low thermal conductivity compounds (title) using an ampoule in a vacuum chamber having a pressure of 10-7 Torr (0054).  It would have been obvious to utilize a low pressure in the combination with the expectation of success because Johnson teaches of using a pressure of 10-7 Torr.
Regarding claim 13, Johnson teaches a pressure of 10-7 Torr (0054).

Nguyen et al. (2012/0318457) teaches a method of coating a showerhead in a processing system (title) which contains a gas delivery system, an ampoule 172, a showerhead 170, a chamber 160, and a susceptor 190 which holds substrates 192 (0017 and Figure 1) and has been cited as relevant art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/14/2022